Citation Nr: 0805625	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle disability. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1976 to October 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for right ankle sprain, evaluated as 20 percent 
disabling, effective December 27, 2004.  


FINDING OF FACT

The veteran has marked limitation of motion of the right 
ankle, without ankylosis between zero and 10 degrees of 
dorsiflexion or greater than 30 degrees of plantar flexion. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Codes 5270, 5271 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case involves an appeal of the rating assigned after the 
initial grant of service connection for the veteran's 
disability.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VCAA notice was provided in a February 2005 letter prior to 
the initial rating action.  This letter told the veteran what 
evidence was needed to substantiate her claim for service 
connection for a right ankle disability.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with her authorization VA would obtain private medical 
records on her behalf or she could submit the records.  The 
letter asked the veteran to notify VA of any evidence she 
wanted VA to obtain, and to send VA needed evidence.  This 
notice served to advise her to submit relevant evidence or 
information in her possession.  

The veteran was provided with additional VCAA notification 
regarding her claim for an increased evaluation in April 
2005.  This letter contained basic information regarding the 
evidence necessary to substantiate her claim, and requested 
that she send the VA any relevant evidence in her possession.  
However, in Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any omissions in the veteran's 
VCAA notification are harmless error, and the Board may 
proceed with consideration of her claim.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to the claim on appeal, 
and all pertinent evidence has been obtained.  She has 
submitted letters from private doctors and her own statements 
that comment both on how her disability affects her daily 
functioning and her employment.  There is no indication that 
there are any pertinent outstanding medical records that must 
be obtained, and the Board may proceed with its review of the 
veteran's appeal. 

Increased Evaluation

The veteran contends that her range of right ankle motion is 
so limited as to constitute ankylosis, and believes that a 40 
percent evaluation is warranted for her disability.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's right ankle disability has been evaluated under 
the rating code for limitation of motion of the ankle.  This 
rating code states that marked limitation of motion of the 
ankle is evaluated as 20 percent disabling.  Moderate 
limitation of motion is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5271.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

The veteran is already in receipt of the highest evaluation 
possible under the rating code for limitation of motion of 
the ankle.  However, there are other rating codes which may 
be considered that provide for an evaluation in excess of 20 
percent for ankle disabilities.  

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

VA treatment records from January 2005 show that the veteran 
reported breaking her ankle one month earlier.  A February 
2005 X-ray study was normal.  

The veteran was afforded a VA examination of her right ankle 
in February 2005.  She described sharp right ankle pain that 
increased after weight bearing activity.  She experienced 
some ankle stiffness at the end of the day for most days of 
the week, as well as some stiffness upon awakening in the 
morning.  There was mild swelling after prolonged use, but no 
heat, redness, or flare-ups.  

The veteran said that her ankle had become increasingly 
unstable to the point that she had to use her entire foot 
when applying the brake in her car.  Occasionally the ankle 
would lock after prolonged use, and she needed increased 
caution when using stairs.  Repetitive use increased the pain 
and swelling.  Her disability affected her occupation in that 
it made it difficult to climb stairs, which she was sometimes 
required to do.  It did not affect her activities of daily 
living other than her recreational activities.  She was able 
to cut the grass or play golf with pain, but was no longer 
able to fully participate in a dance class.  

On examination, dorsiflexion was 5 degrees with end of range 
pain.  Plantar flexion was also to 5 degrees with end of 
range pain.  Bilateral eversion was to 20 degrees without 
pain, and right inversion was limited to 20 degrees with end 
of the range pain, as compared to 30 degrees on the left.  
There was tenderness to palpation from the posterior to the 
lateral malleolus, as well as point tenderness of the plantar 
surface of the heel.  An X-ray study of the right ankle was 
normal, and the examiner found that the range of motion was 
not additionally limited following repetitive use.  The 
diagnosis was right ankle sprain with continued instability.  

An August 2005 letter from the veteran's private doctor, 
S.R.S., M.D., notes that the veteran was very limited due to 
the amount of flexibility and pain in the ankle.  He noted 
that he had reviewed the February 2005 examination report, 
and believed that the veteran deserved a higher evaluation 
based on the restriction of motion, overall instability, and 
chronic pain.  

In a September 2005 letter D.B.H., a chiropractor, stated 
that he had examined the veteran and found her to have mild 
edema of the right ankle with a contusion at the malleolus.  
Palpation resulted in pain.  Her limitation of motion was due 
to pain, swelling, and "ankylosis."  Dorsiflexion was to 10 
degrees with pain at the end of the range.  Plantar flexion 
was 15 degrees with pain at the end of the range.  The 
examiner described the limitation of the right ankle as 
severe.  The prognosis included a limited ability to stand or 
walk long distances.  It was also probable that she would 
experience advancing ankylosis with possible arthritic 
infiltration.  

In a December 2005 letter S.R.S. reported that he had 
conducted his third examination of the veteran's ankle since 
her December 2004 injury.  After one year of recovery the 
ankle was found to be permanently impaired.  There was 
clinical evidence of a "tremendous" reduction in the range 
of motion as well as joint function.  Her comfortable range 
of motion was 10 degrees of dorsal flexion and 15 degrees of 
plantar flexion.  However, the doctor opined that loss of 
function more closely represented that of ankylosis than not 
because her gait was limited by her favoring the injured 
ankle and walking with a flat foot instead of using the ankle 
joint.  There was pain upon use, weakness, a lack of 
endurance with repetitive use, and swelling.  

The veteran has submitted several statements attesting to how 
her ankle symptoms affect her daily life and her ability to 
perform her job.  She notes that she takes medication for 
pain and wears a brace designed to control swelling of the 
ankle.  

Analysis

The veteran is in receipt of the highest evaluation that can 
be awarded for limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Code 5271.  The only diagnostic codes providing a 
higher evaluation for ankle disability require ankylosis.  
38 C.F.R. § 4.71a, Code 5270.

The Court has also defined ankylosis as the stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, at 86 
(27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 
(1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86).

The medical evidence clearly shows that the veteran does not 
have ankylosis of her right ankle.  Every single examination 
shows that the veteran's ankle is not immobile, but continues 
to have some range of motion.  Indeed, private examiners have 
reported a greater range of motion than was found on the VA 
examination. 

While the veteran's chiropractor has stated that the veteran 
has "ankylosis," the same chiropractor has described a 
significant remaining range of motion in the ankle.  The 
chiropractor clearly did not report "fibrous or bony union" 
or "immobility and consolidation" of the joint."  

The December 2005 letter from her doctor notably does not 
include a finding of ankylosis, but instead argues that her 
disability resembles ankylosis because of her impaired gait.  
The physician went on; however to report significant 
remaining range of motion in the ankle.  

It is true that if the disability more closely approximates 
ankylosis at the unfavorable angles described in the rating 
schedule than limitation of motion, a higher evaluation could 
be provided.  38 C.F.R. §§ 4.7, 4.21.  The private examiners 
have all described significant remaining motion.  They have 
not reported that the ankle is held in dorsiflexion or 
plantar flexion at an angle that would approximate the 
criteria for an evaluation in excess of 30 percent.

The most limited range of motion was reported on the VA 
examination, when there was 5 degrees of dorsiflexion and 
plantar flexion.  Assuming arguendo that this approximated 
ankylosis, ankylosis at 5 degrees or less would not 
approximate the angles needed for a 30 percent evaluation.

As the evidence does not demonstrate the presence of 
ankylosis, entitlement to an increased evaluation under the 
rating code for ankylosis of the ankle is not warranted.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case the right ankle disability has not 
required any periods of hospitalization.  The veteran has 
reported difficulties on her job, in as much as she must 
sometimes use stairs and has difficulty caused by her ankle 
disability.  The 20 percent evaluation is intended to 
compensate for impairment in occupational capacity including 
considerable time lost from work consistent with that 
evaluation.  38 C.F.R. § 4.1 (2007).  The record indicates 
that the veteran works as a county veteran's assistance 
officer.  She has not reported time lost from work or any 
economic impact from the ankle disability.  There is no other 
evidence of marked interference with employment.  Referral 
for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


